EXHIBIT 10.70

OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED STOCK AWARD TERMS AND CONDITIONS

DATE OF GRANT:

January 1, 2007

TARGET PERFORMANCE SHARES:

See “Shares Granted/Awarded”
(Grant Acknowledgment screen)

PERFORMANCE PERIOD:

January 1, 2007 through December 31, 2010

These Terms and Conditions (these “Terms and Conditions”) are set forth as of
the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation ("Occidental") and, with its subsidiaries, (the "Company"), and
Grantee.

1.            GRANT OF TARGET PERFORMANCE SHARES. In accordance with these Terms
and Conditions and the Occidental Petroleum Corporation 2005 Long-Term Incentive
Plan, as the same may be amended from time to time (the "Plan"), Occidental
grants to the Grantee as of the Date of Grant, the right to receive in Common
Shares and cash up to 200% of the number/value of Target Performance Shares. For
the purposes of these Terms and Conditions, “Target Performance Shares” means a
bookkeeping entry that records the equivalent of Common Shares awarded pursuant
to Section 4.2 of the Plan that is payable upon the achievement of the
Performance Goals. Target Performance Shares are not Common Shares and have no
voting rights or, except as stated in Section 6, dividend rights.

2.            RESTRICTIONS ON TRANSFER. Neither these Terms and Conditions nor
any right to receive Common Shares or cash pursuant to these Terms and
Conditions may be transferred or assigned by the Grantee other than (i) to a
beneficiary designated on a form approved by the Company (if permitted by local
law), by will or, if the Grantee dies without designating a beneficiary of a
valid will, by the laws of descent and distribution, or (ii) pursuant to a
domestic relations order, if applicable, (if approved or ratified by the
Administrator).

3.            PERFORMANCE GOALS. The Performance Goal for the Performance Period
is based on (i) Return on Assets and (ii) a peer company comparison based on
Total Stockholder Return, as set forth on Exhibit 1.

For the purposes of these Terms and Conditions, “Return on Assets” means the
percentage obtained by (A) multiplying the sum of the before tax earnings for
each year in the Performance Period of Occidental Chemical Corporation
(“OxyChem”) by 0.65 and (B) dividing the resulting product by the sum of such
division’s Assets as of December 31 for each year in the Performance Period. For
the purposes of the foregoing sentence, “Assets” generally will reflect all
acquisitions, divestitures and write-downs during the Performance Period. Total
Stockholder Return shall be calculated for each peer company using the average
of its last reported sale price per share of common stock on the New York Stock
Exchange - Composite Transactions for the last ten trading days of December 2006
and the average of its last reported sale price per share of common stock on the
New York Stock Exchange - Composite Transactions for the last ten trading days
of 2010. In addition to the Company, the peer companies are: Anadarko Petroleum
Corporation, Apache Corporation, Chevron Corporation, ConocoPhillips, Devon
Energy Corporation, Exxon Mobil Corporation, and Hess Corporation. If a peer
company ceases to be a publicly-traded company at any time during the
Performance



Period or the Administrator determines pursuant to Section 7 of these Terms and
Conditions to reflect a change in circumstances with respect to any peer
company, then such company will be removed as a peer company and the achievement
of the Performance Goal will be determined with respect to the remaining peer
companies as set forth on Exhibit 1.

4.            VESTING AND FORFEITURE OF TARGET PERFORMANCE SHARES. (a) The
Grantee must remain in the continuous employ of the Company through the last day
of the Performance Period to receive payment of this award. The continuous
employment of the Grantee will not be deemed to have been interrupted by reason
of the transfer of the Grantee’s employment among the Company and its affiliates
or an approved leave of absence. However, if, prior to the end of the
Performance Period, the Grantee dies or becomes permanently disabled while in
the employ of the Company, retires with the consent of the Company, or
terminates employment for the convenience of the Company (each of the foregoing,
a “Forfeiture Event”), then the number of Target Performance Shares upon which
the Grantee's award is based will be reduced on a pro rata basis based upon the
number of days remaining in the Performance Period following the date of the
Forfeiture Event.

(b)         The Grantee's right to receive payment of this award in an amount
not to exceed 200% of the Target Performance Shares, rounded up to the nearest
whole share, will be based and become nonforfeitable upon the Administrator’s
certification of the attainment of the Performance Goals.

(c)         For the purposes of Section 4(b), if prior to the end of the
Performance Period, the Grantee transfers his employment among the Company and
its affiliates, the amount of the award attained by the Grantee shall be
determined by assessing the level of achievement of the Performance Goals
certified by the Administrator for each employing entity and multiplying the
number of Target Performance Shares attainable at such level by a fraction equal
to the number of months in the Performance Period that the Grantee worked for
the entity divided by the total number of months in the Performance Period.

(d)         Notwithstanding Section 4(b), if a Change in Control Event occurs
prior to the end of the Performance Period, the Grantee's right to receive
Common Shares equal to the number of Target Performance Shares (as adjusted for
any Forfeiture Event pursuant to Section 4(a)) will become nonforfeitable. The
right to receive cash in excess of the number of Target Performance Shares (as
adjusted for any Forfeiture Event pursuant to Section 4(a)) will be forfeited.

5.            PAYMENT OF AWARDS. Up to and including 100% of the Target
Performance Shares as adjusted pursuant to Sections 4 and 7 of these Terms and
Conditions will be settled in Common Shares and the amount, if any, above 100%
of the Target Performance Shares as so adjusted will be settled in cash. The
cash payment will equal the closing price of the Common Shares on the New York
Stock Exchange on the date of the Administrator’s certification (the
“Certification Date Value”) of the attainment of the Performance Goals and will
be paid as promptly as possible after such date. The Common Shares covered by
these Terms and Conditions or any prorated portion thereof shall be issued to
the Grantee as promptly as practicable after the Administrator's certification
of the attainment of the Performance Goals or the Change in Control Event, as
the case may be.

6.            CREDITING AND PAYMENT OF DIVIDEND EQUIVALENTS. With respect to the
number of Target Performance Shares listed above, the Grantee will be credited
on the books and records

2



of Occidental with an amount (the "Dividend Equivalent") equal to the amount per
share of any cash dividends declared by the Board on the outstanding Common
Shares during the period beginning on the Date of Grant and ending with respect
to any portion of the Target Performance Shares covered by these Terms and
Conditions on the date on which the Grantee's right to receive such portion
becomes nonforfeitable, or, if earlier, the date on which the Grantee forfeits
the right to receive such portion. Occidental will pay in cash to the Grantee an
amount equal to the Dividend Equivalents credited to such Grantee as promptly as
may be practicable after the Grantee has been credited with a Dividend
Equivalent.

7.            ADJUSTMENTS. (a) The number or kind of shares of stock covered by
these Terms and Conditions may be adjusted as the Administrator determines
pursuant to Section 7.2 of the Plan in order to prevent dilution or expansion of
the Grantee's rights under these Terms and Conditions as a result of events such
as stock dividends, stock splits or other changes in the capital structure of
Occidental, or any merger, consolidation, spin-off, liquidation or other
corporate transaction having a similar effect. If any such adjustment occurs,
the Company will give the Grantee written notice of the adjustment.

(b)         In addition, the Administrator may adjust the Performance Goal or
other features of this Grant as permitted by Section 5.2.3 of the Plan.

8.            NO EMPLOYMENT CONTRACT. Nothing in these Terms and Conditions
confers upon the Grantee any right with respect to continued employment by the
Company, nor limits in any manner the right of the Company to terminate the
employment or adjust the compensation of the Grantee.

9.            TAXES AND WITHHOLDING. The Grantee is responsible for any federal,
state, local or foreign tax, including income tax, social insurance, payroll
tax, payment on account or other tax-related withholding with respect to the
grant of Target Performance Shares (including the grant, the vesting, the
receipt of Common Shares or cash, the sale of Common Shares and the receipt of
dividends or dividend equivalents, if any). If the Company must withhold any tax
in connection with the issuance of any Common Shares or the payment of cash or
any other consideration pursuant to the grant of Target Performance Shares
(other than the payment of Dividend Equivalents), the Grantee shall satisfy all
or any part of any such withholding obligation first from any cash amount
payable under these Terms and Conditions and second by surrendering to the
Company a portion of the Common Shares that are issued or transferred to the
Grantee pursuant to these Terms and Conditions. Any Common Shares so surrendered
by the Grantee shall be credited against the Grantee’s withholding obligation at
their Certification Date Value. If the Company must withhold any tax in
connection with granting or vesting of Target Performance Shares or the payment
of Dividend Equivalents pursuant to this grant of Target Performance Shares, the
Grantee by acknowledging these Terms and Conditions agrees that, so long as the
Grantee is an employee of the Company for tax purposes, all or any part of any
such withholding obligation shall be deducted from the Grantee’s wages or other
cash compensation (including regular pay). The Grantee shall pay to the Company
any amount that cannot be satisfied by the means previously described.

10.          COMPLIANCE WITH LAW. The Company will make reasonable efforts to
comply with all applicable federal, state and foreign securities laws; however,
the Company will not issue any Common Shares or other securities pursuant to
these Terms and Conditions if their issuance would result in a violation of any
such law.

3



11.          RELATION TO OTHER BENEFITS. The benefits received by the Grantee
under these Terms and Conditions will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company.
Additionally, the Target Performance Shares are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses or long-service awards. This grant of Target
Performance Shares does not create any contractual or other right to receive
future grants of Target Performance Shares, or benefits in lieu of Target
Performance Shares, even if Grantee has a history of receiving Target
Performance Shares or other stock awards.

12.          AMENDMENTS. The Plan may be modified, amended, suspended or
terminated by the Company at any time, as provided in the Plan. Any amendment to
the Plan will be deemed to be an amendment to these Terms and Conditions to the
extent it is applicable to these Terms and Conditions; however, no amendment
will adversely affect the rights of the Grantee under these Terms and Conditions
without the Grantee's consent.

13.          SEVERABILITY. If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.

14.          RELATION TO PLAN; INTERPRETATION. These Terms and Conditions are
subject to the terms and conditions of the Plan. In the event of any
inconsistent provisions between these Terms and Conditions and the Plan, the
provisions of the Plan control. Capitalized terms used in these Terms and
Conditions without definition have the meanings assigned to them in the Plan.
References to Sections are to Sections of these Terms and Conditions unless
otherwise noted.

15.          SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 4, the provisions
of these Terms and Conditions shall be for the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

16.          GOVERNING LAW. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.

17.          PRIVACY RIGHTS. By accepting this award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in these Terms and
Conditions by and among, as applicable, the Company and its affiliates for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Company holds or may receive from any agent
designated by the Company certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
Occidental, details of this Target Performance Share award or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in

4



the Grantee’s favor, for the purpose of implementing, administering and managing
the Plan, including complying with applicable tax and securities laws (“Data”).
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan. These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country. By accepting these Terms and Conditions,
the Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes described
above. The Grantee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting the Administrator in writing. Refusing or withdrawing consent may
affect the Grantee’s ability to participate in the Plan.

18.          ELECTRONIC DELIVERY. The Company may, in its sole discretion,
decide to deliver any documents related to this Target Performance Share award
granted under the Plan or future awards that may be granted under the Plan (if
any) by electronic means or to request the Grantee’s consent to participate in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and, if requested, to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

19.          GRANTEE'S REPRESENTATIONS AND RELEASES. By accepting this award,
the Grantee acknowledges that the Grantee has read these Terms and Conditions
and understands that (i) the grant of this Target Performance Share award is
made voluntarily by Occidental in its discretion with no liability on the part
of any of its direct or indirect subsidiaries and that, if the Grantee is not an
employee of Occidental, the Grantee is not, and will not be considered, an
employee of Occidental but the Grantee is a third party (employee of a
subsidiary) to whom this Target Performance Share award is granted; (ii) the
Grantee’s participation in the Plan is voluntary; (iii) the future value of any
Common shares issued pursuant to this Target Performance Share award cannot be
predicted and Occidental does not assume liability in the event such Common
Shares have no value in the future; and (iv) subject to the terms of any tax
equalization agreement between the Grantee and the entity employing the Grantee,
the Grantee will be solely responsible for the payment or nonpayment of taxes
imposed or threatened to be imposed by any authority of any jurisdiction.

In consideration of the grant of this Target Performance Share award, no claim
or entitlement to compensation or damages shall arise from termination of this
Target Performance Share award or diminution in value of this Target Performance
Share award or Common Shares issued pursuant to this Target Performance Share
award resulting from termination of the Grantee’s employment by the Company (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting these Terms and Conditions, the
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

4



EXHIBIT 1
2005 Long-Term Incentive Plan

2007 Grant to OxyChem Participants

Performance up to and at target pays in shares; performance over target pays in
cash

(% of Number of Target Shares of Performance Stock that become Nonforfeitable
based on Comparison of Total Stockholder Return for the Peer Companies for the
Performance Period)

Ranking

8 Cos.

7 Cos.

6 Cos.

5 Cos.

4 Cos.

3 Cos.

2 Cos.

1 Co.

1

100%

100%

100%

100%

100%

100%

*

*

2

83.5%

83.5%

75%

75%

66.5%

50%

*

 

3

66.5%

66.5%

50%

50%

33.5%

0%

   

4

50%

50%

50%

25%

0%

     

5

50%

33.5%

25%

0%

       

6

33.5%

16.5%

0%

         

7

16.5%

0%

           

8

0%

             

*  Committee discretion

PLUS

(% of Number of Target Shares of Performance Stock that become Nonforfeitable
based on Return on Assets for the Performance Period)

Return on Assets

Payout Percentage

11%

100%

9%

50%

7%

0%

If actual ROA falls between stated ROA’s, payout percentages will be
interpolated.

6